        Case 1:19-cv-02399-RDM Document 44-2 Filed 10/21/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                      )
ANDREW G. MCCABE,                                     )
                                                      )
                      Plaintiff,                      )
                                                      )
       v.                                             )
                                                      )      Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                      )
in his official capacity as                           )
ATTORNEY GENERAL OF THE                               )
UNITED STATES, et al.,                                )
                                                      )
                      Defendants.                     )
                                                      )

                  [DEFENDANTS’ PROPOSED] SCHEDULING ORDER

       Upon consideration of the parties’ Joint Scheduling Conference Report and Discovery

Plan and their positions as stated at the October 28, 2020 initial scheduling conference, the Court

having been sufficiently advised and informed,

       IT IS HEREBY ORDERED that the following schedule shall govern this case:

 EVENT                                                                    DATE
 Initial Disclosures                                                      Nov. 23, 2020
 Deadline to amend/join parties w/o leave of Court                        Dec. 17, 2020
 Proponent’s R. 26(a)(2) Statements                                       Jan. 26, 2021
 Opponent’s R. 26(a)(2) Statements                                        Feb. 25, 2021
 Expert Depositions May Begin                                             Mar. 26, 2021
 Deadline for Post-R. 26(a) Discovery Requests                            Mar. 26, 2021
 Close of discovery                                                       Apr. 26, 2021
 Deadline for summary judgment motions                                    June 10, 2021
 Deadline for summary judgment oppositions                                July 12, 2021
 Deadline for summary judgment replies                                    Aug. 2, 2021
 Pretrial conference                                                      Nov. 30, 2021
 Trial                                                                    Jan. 18, 2022
Case 1:19-cv-02399-RDM Document 44-2 Filed 10/21/20 Page 2 of 2




IT IS SO ORDERED on this the ____ day of October, 2020.

                                               _____________________________
                                               RANDOLPH D. MOSS
                                               United States District Judge
